Name: Commission Regulation (EEC) No 3701/90 of 20 December 1990 amending Regulation (EEC) No 1207/90 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24 . 12 . 90 Official Journal of the European Communities No L 361 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3701/90 of 20 December 1990 amending Regulation (EEC) No 1207/90 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (*), as last amended by Regulation (EEC) No 2205/90 (2), and in particular Article 9 (2) thereof, Having regard to Commission Regulation (EEC) No 3578/88 of 17 November 1988 laying down detailed rules for the application of the system for the automatic dismantlement of negative monetary compensatory amounts (3), as last amended by Regulation (EEC) No 3219/90 (4), and in particular Article 7 thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/ 85 were fixed by Commission Regulation (EEC) No 1207/90 (5), as last amended by Regulation (EEC) No 3686/90 (6); Whereas Commission Regulation (EEC) No 3153/85 (7), as last amended by Regulation (EEC) No 3672/89 (*), lays down detailed rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 during the period 12 to 18 December 1990 for the Greek drachma and the Spanish peseta lead, pursuant to Article 9 (2) of Regulation (EEC) No 1677/85, to an adjustment of the monetary compensatory amounts applicable to Greece, and to an adjustment of the monetary compensatory amounts applicable to Spain in the sugar sector pursuant to Article 5 (3) of the same Regulation and to an adjustment of the agricultural conversion rate applicable to Greece in the pigmeat sector pursuant to Article 6a of Regulation (EEC) No 1677/85, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1207/90 is hereby amended as follows : 1 . The column headed 'Greece' in parts 1 , 3, 4, 5, 6, 7 and 8 of Annex I is replaced by that in Annex I hereto . 2 . The column headed 'Spain' in parts 1 , 3, 5, 7 and 8 of Annex I is replaced by that in Annex I hereto. 3 . Annexes II and III A are replaced by Annexes II and III A hereto . Article 2 This Regulation shall enter into force on 24 December 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 December 1990 . For the Commission Ray MAC SHARRY Member of the Commission ') OJ No L 164, 24 . 6 . 1985, p. 6. J) OJ No L 201 , 31 . 7. 1990, p. 9 . 3 ) OJ No L 312, 18 . 11 . 1988 , p . 16 . 4) OJ No L 308 , 8 . 11 . 1990, p. 21 . 5 ) OJ No L 122 , 14 . 5 . 1990, p. 1 . 6) OJ No L 357, 20 . 12 . 1990, p . 22 . 7 ) OJ No L 310, 21 . 11 . 1985 , p . 4 . ¢) OJ No L 358 , 8 . 12 . 1989, p. 28 . No L 361 /2 Official Journal of the European Communities 24 . 12 . 90 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative Germany Nether ­ lands Spam United Kingdom Denmark Italy France Greece Ireland PortugalCN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM £ Bfrs/Lfrs FFF1 Pta Dkr Lit Dr £ Irl Esc  1 000 kg  0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1103 13 19 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20 1103 29 30 408,74 408,74 515,83 515,83 408,74 408,74 388,31 388,31 388,31 372,78 372,78 408,74 408,74 388,31 388,31 495,54 466,95 572.23 183,93 396,08 380.24 396,08 396,08 648,00 535,19 521,89 592,67 592,67 416,91 396,08 543,64 396,08 396,08 416,91 396,08 396,08 380,24 1 509,2 1 509,2 2 112,7 2 112,7 1 509,2 1 509,2 1 433,8 1 433,8 1 433,8 1 376,4 1 376,4 1 509,2 1 509,2 1 433,8 1 433,8 1 829;7 1 724,1 2 112,9 679,1 1 462,5 1 404,0 1 462,5 1 462,5 2 715,2 1 976,1 1 927,0 2 188,3 2 188,3 1 539,4 1 462,5 2 007,3 1 462,5 1 462,5 1 539,4 1 462,5 1 462,5 1 404,0 11-1 11-1 7285 7286 11-2 7287 11-1 11-1 7285 7286 4 . 12. 90 Official Journal of the European Communities No L 361 /3 Positive Negative Table Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal CN code Additionalcode DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr Esc £ Irl  1 000 kg  1 103 29 40 1103 29 90 11-1 11-1 7285 7286 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 11-1 11-1 7285 7286 1104 21 10 1104 21 30 110421 50 1104 21 90 1104 22 10 11-6 11-6 7158 7159 416,91 396,08 396,08 396,08 543,64 380,24 671,01 416,91 396,08 449.61 396,08 396,08 396,08 543,64 621,30 396,08 380,24 671,01 521,89 380,24 380,24 416,91 416,91 416,91 416,91 396,08 396,08 396,08 416,91 396,08 396,08 396,08 416,91 396,08 396,08 396,08 306,55 122.62 727,55 543,62 691,20 516,46 601,89 690,77 690,77 1 539,4 1 462,5 1 462,5 1 462,5 2 007,3 1 404,0 2 477,6 1 539,4 1 462,5 1 660,1 1 462,5 1 462,5 1 462,5 2 007,3 2 294,0 1 462,5 1 404,0 2 477,6 1 927,0 1 404,0 1 404,0 1 539,4 1 539,4 1 539,4 1 539,4 1 462,5 1 462,5 1 462,5 1 539,4 1 462,5 1 462,5 1 462,5 1 539,4 1 462,5 1 462,5 1 462,5 1 131,9 452,8 2 686,3 2 007,2 2 552,1 1 906,9 2 222,4 2 550,5 2 550,5 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 11 1104 29 15 1104 29 19 11-3 11-3 7290 7291 1104 29 31 1104 29 35 1104 29 39 11-3 11-3 7290 7291 1104 29 91 1104 29 95 1104 29 99 11-1 11-1 7285 7286 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00 11-4 11-4 7294 7295 C) No L 361 /4 Official Journal of the European Communities 24. 12 . 90 Positive Negative Germany Table Additionalcode Notes Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal CN code DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  1 000 kg  1108 12 00 11-4 11-4 7294 7295 1108 13 00 1 1-5 11-5 7296 7297 1108 14 00 7294 7295 O C) (') O 11-4 11-4 1108 19 90 11-4 11-4 7294 7295 617,19 617,19 617,19 617,19 617,19 617,19 617,19 617,19 940,09 805,21 617,19 617,19 617,19 842,00 588,58 617,19 2278,9 2 278,9 2 278,9 2 '278,9 2 278,9 2 278,9 2 278,9 2 278,9 3 471,1 2 973,1 2 278,9 2 278,9 2 278,9 3 108,9 2 173,2 2 278,9 7318 7318 17-9 17-9 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 23-1 7622 23-1 7623 168,81 349,68 168,81 349,68 168,81 361,74 168,81 361,74 817,47 1 291,1 623,3 1 291,1 623,3 1 335,6 623,3 1 335,6 3 018,4 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 49,05 181,1 2309 10 13 609,89 1 219,78 6 721,3 13 442,7 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 O O 0 O O O O 0 O C) C) C) 7624 7625 7541 7542 7543 7547 7$48 7549 7550 7551 7552 7629 7630 7631 7624 7691 7541 7542 7543 1 064,99 2 129,97 49,05 658,94 1 268,83 49,05 1 114,04 2 179,02 11 736,7 23 473,5 181,1 6 902,4 13 623,8 181,1 11 917,8 23 654,6 2309 10 31 155,32 573,5 2309 10 33 23-9 23-9 23-9 O C) (2&gt; 609,89 1 219,78 6 721,3 13 442,7 Official Journal of the European Communities »4 . 12. 90 No L 361 /5 Positive Negative Germany Spain Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark er DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  1 000 kg  2309 10 33 1 064,99 2 129,97 155,32 765,21 1 375,10 155,32 1 220,31 2 285,29 11 736,7 23 473,5 573,5 7 294,8 14 016,2 573,5 12 310,2 24 047.0 2309 10 51 306,55 1 131,9 2309 10 53 609,89 1 219,78 6 721,3 13 442,7 1 064,99 2 129,97 306,55 916,44 1 526,33 306,55 1 371,54 2 436,52 11 736,7 23 473,5 1 131,9 7 853,2 14 574,6 1 131,9 12 868,6 24 605,4 7547 7548 7549 7645 7646 7647 7651 7652 7653 7624 7692 7541 7542 7543 7547 7548 7549 7654 7655 7656 7660 7661 7662 7624 7693 7541 7542 7543 7547 7548 7549 7663 7664 7665 7669 7670 7671 7624 7694 7541 7542 7543 7547 7548 7549 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-4 23-4 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-5 23-5 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-6 23-6 23-12 23-12 23-12 23-12 23-12 23-12 O o C) o o o o o o o o o o o (2&gt; o C) o o o o o o o o (') o o C) o &lt;2) o o (2) o (') O (') o 2309 90 31 49,05 181,1 2309 90 33 609,89 1 219,78 6 721,3 13 442,7 1 064,99 2 129,97 49,05 658,94 1 268,83 49,05 1 114,04 2 179,02 11 736,7 23 473,5 181,1 6 902,4 13 623,8 181,1 11 917,8 23 654,6 2309 90 41 155,32 573,5 2309 90 43 6 721,3 13 447 7 609,89 1 219,78 1 064,99 2 129,97 1 1 736,7 23 473,5 No L 361 /6 Official Journal of the European Communities 24 . 12 . 90 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland PortugalBelgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  1 000 kg - 2309 90 43 O O O O O O 2309 90 51 2309 90 53 23-12 23-12 23-12 23-12 23-12 23-12 23-7 23-7 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7672 7673 7674 7678 7679 7680 7624 7695 7541 7542 7543 7547 7548 7549 7681 7682 7683 7687 7688 7689 155,32 765,21 1 375,10 155,32 1 220,31 2 285,29 306,55 609,89 1 219,78 1 064,99 2 129,97 306,55 916,44 1 526,33 306,55 1 371,54 2 436,52 573,5 7 294,8 14 016,2 573,5 12 310,2 24 047,0 1 131,9 6 721,3 13 442,7 11 736,7 23 473,5 1 131,9 ' 7 853,2 14 574,6 1 131,9 12 868,6 24 605,4 O O O (2) O O (') O O O o o 0) When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (2) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of:  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate. (J) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85 , the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the combined nomenclature code. / 4 . 12 . 90 Official Journal of the European Communities No L 361 /7 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes German) DM Nether lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg live weight  o o C) C) 5 173,8 5 173,8 5 173,8 5 173,8 5 173,8  100 kg net weight  O 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61 607,47 607,47 607,47 607,47 607,47 1 154,19 1 154,19 1 154,19 1 154,19 923,35 923,35 1 385,02 1 385,02 923,35 1 579,41 1 026,62 1 026,62 164,26 164,26 821,29 256,65 256,65 1 283,27 821,29 I 283,27 t 283,27 256,65 I 283,27 I 579,41 I 283,27 923,35 I 318,20 I 318,20 I 318,20 I 318,20 789,71 528,50 528,50 O 9 830,2 9 830,2 9 830,2 9 830,2 7 864,1 7 864,1 11 796,2 11 796,2 7 864,1 13 451,8 8 743,7 8 743,7 1 399,0 1 399,0 , 6 994,9 2 185,9 2 185,9 10 929,6 6 994,9 10 929,6 10 929,6 2 185,9 10 929,6 13 451,8 10 929,6 7 864,1 11 227,1 11 227,1 11 227,1 11 227,1 6 725,9 4 501,2 4 501,2 (2) O O OO O 02-1 02-1 02-1 02-1 02-1 02-1 02-2 02-2 16-4 16-4 16-4 16-4 7014 7018 7019 7014 7018 7019 7034 7038 7330 7331 7332 7332 No L 361/8 Official Journal of the European Communities 24 . 12 . 90 (*) The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (J) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal ,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (') Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . 24 . 12 . 90 Official Journal of the European Communities No L 361 /9 PART 4 SECTOR EGGS AND POULTRY Monetary compensatory amounts I \ \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I I \ DM F1 Pta £ Bfrs/Lfrs Dkr lit FF Dr £ Irl Esc 0105 11 00 I I \ - 100 pieces -12,0 0105 19 10 \ \ 35,1 \ 0105 19 90 l \ 12,0 l 0105 91 00 I I \  100 kg 52,3 0105 99 10 \ II 85,1 0105 9920 \ \ \ 80,6 0105 99 30 l I \ 57,5 0105 99 50 \ \ $4,1 \ 0207 10 11 \ Ill I 65,7 0207 10 15 \ Il\ 74,7 \ 0207 10 19 \ Ill 81,4 \ 0207 10 31 \ Ill I \ 82,1 0207 10 39 \ \ II 90,0 \ 0207 10 51 \ l 100,1 0207 10 55 \ l 121,5 0207 10 59 \ l 135,0 0207 10 71 \ 115,2 0207 10 79 \ Il 126,0 0207 10 90 \ Il 1 \ 120,1 0207 21 10 l IlI 74,7 0207 21 90 \ \ 81,4 0207 22 10 \ \ 82,1 0207 22 90 \ \ \ I 90,0 0207 23 11 \ \ \ \ 121,5 0207 23 19 . \ \ 135,0 0207 23 51 \ \ 115,2 \ 0207 23 59 \ I \ 126,0 0207 23 90 \ \ 120,1 0207 39 11 \ \ \ 221,4 0207 39 13 \ \ 89,5 0207 39 15 \ I \ \ 68,2 0207 39 17 I \ \ 47,2 0207 39 21 l \ l 123,3 0207 39 23 l l 115,8 0207 39 25 I \ 209,7 0207 39 27 I \ 47,2 0207 39 31 I \ 172,4 \ 0207 39 33 \ \ 99,0 No L 361 / 10 Official Journal of the European Communities 24. 12 . 90 Positive Negative NotesCN code Table Additionalcode Nether ­ lands F1 Belgium/ Luxem ­ bourg Bfrs/Lfrs Germany DM Spain Pta United Kingdom £ Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg  0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 11 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 11 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41 68,2 47,2 131.4 61,6 110,9 209,7 47,2 264.5 221.4 148.5 138,6 132.1 68,2 47,2 188,9 123.3 182.7 115.8 173.2 209.7 47,2 221.4 89.5 68,2 47,2 123.3 115.8 209,7 47,2 172.4 99,0 68,2 47,2 131.4 61.6 110,9 209,7 47,2 264.5 221.4 148.5 138.6 132,1 68,2 47,2 Official Journal of the European Communities No L 361/ 114 . 12 . 90 Positive Negative CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Bfrs/Lfrs Portugal Esc Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl 100 kg 0207 43 51 0207 43 53 0207 43 61 0207 43 63 0207 43 71 0207 43 81 0207 43 90 0209 00 90 188,9 123,3 182.7 115.8 173,2 209,7 47,2 104.9 100 pieces 0407 00 11 0407 00 19 8,6 100 kg 0407 00 30 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 1602 31 11 75.8 354,6 154,6 165,2 342,5 87.9 164,216-2 16-2 16-2 16-2 7323 7324 7323 7324 1602 31 19 230,7 1602 39 11 1602 39 19 221,1 230,716-2 16-2 7323 7324 3502 10 91 3502 10 99 3502 90 51 3502 90 59 307,6 41,7 307,6 41,7 No L 361/12 Official Journal of the European Communities 24. 12. 90 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts I I || Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 0401 04-1 7058 a + e  100 kg  I a+e 0402 10 11 \\ 650,20 5 868,4 0402 10 19 04-3 7059 Il  3 485,8 04-3 7074 Il 316,00  \ 04-3 7079 Il 650,20 5 868,4 0402 10 91 04-4 7089 d+f \ d+f 0402 10 99 04-4 7089 II d + f d + f 0402 21 11 . 04-2 7744 II a + c l a + c 0402 21 17 04-6 7098 \ _ \ 3 485,8 04-6 7099 316,00 l  04-6 7114 a + c a + c 0402 21 19 04-2 7744 Il a + c a+c 0402 21 91 04-2 7744 II a+c a+c 0402 21 99 04-2 7744 Il a+c a+c 0402 29 04-2 7744 a+c+f a+c+f 0402 91 04-2 7744 a + c a+c 0402 99 04-2 7744 Il a+c+f a+c+f 0403 10 11 04-2 7744 Il a + c \ a+c 0403 10 13 04-2 7744 a+c a+c 0403 10 19 04-2 7744 a+c a+c 0403 10 31 04-2 7744 Il a+c+f a + c+f 0403 10 33 04-2 7744 a + c+f \ a+c+f 0403 10 39 04-2 7744 l a + c+ f a+c+f 0403 90 11 04-5 7093  3 485,8 \ 04-5 7094 li 316,00  04-5 7097 \ 650,20 \ 5 868,4 0403 90 13 04-6 7098  3 485,8 04-6 7099 316,00  04-6 7114 l a+c \ a+c 0403 90 19 04-2 7744 a + c a+c 0403 90 31 04-4 7089 l d + f l d + f 0403 90 33 04-2 7744 \ a+c+f a+c+f 0403 90 39 04-2 7744 l I a+c+f a+c+f 0403 90 51 04-2 7744 \ a+c , a+c 0403 90 53 04-2 7744 \ I a + c a+c 0403 90 59 04-2 7744 \ I a+c a+c 0403 90 61 04-2 7744 l a+c+f a+c+f 0403 90 63 04-2 7744 \ I a + c+f a+c+f 0403 90 69 04-2 7744 \ a+c+f a+c+f Official Journal of the European Communities No L 361 / 13 »4 . 12 . 90 \ \ Positive Negative &gt; CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 10 0406 10 90 0406 20 10 0406 20 90 0406 30 10 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-9 04-9 04-10 04-10 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7189 7193 7194 7197 7198 7199 7214 7218 7225 7280 7281 7226 7227 7228 7229 7230 7231 7232 7226 7228 7230 7232 7233 7234 7235 7236 DM Fl Pta a+c a+c a+c a+c a+c a + c a+c+f a + c+f a + c+f a + c+f a+c + f a+c+f 391,92 401,71 420,71 431,22 481,07 493,10 928,71 951,93 b x coef b x coef b x coef b b x coef 833,31 888,48 572,90 697.72 260,41 355,62 888,48 697,72 355,62 888,48 1 218,45 318,58 £ Bfrs/Lfrs Dkr  100 kg  Lit FF Dr a+c a+c a+c a+c a+c a + c a+c+f a+c+f a+c+f a+c+f a+c+f a+c+f 4 316,2 4 424,1 4 637,0 4 752,9 5 307,7 5 440,4 9 721,1 9 964,2 b x coef b x coef b x coef b b x coef 7 296,7 8 331,3 5 016,5 6 527,9 2 280,2 3 316,7 8 331,3 6 527,9 3 316,7 8 331,3 11 296,8 2 996,0 £ Irl Esc No L 361 / 14 Official Journal of the European Communities 24. 12 . 90 I \ \ Positive I Negative CN code Table Additionalcode Notes Germany Nether ­ lands . Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal 0406 30 10 0406 30 31 0406 30 39 0406 30 90 0406 40 00 0406 90 11 0406 90 13 0406 90 15 0406 90 17 0406 90 19 0406 90 21 0406 90 23 0406 90 25 0406 90 27 0406 90 29 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-11 04-11 04-12 04-12 04-12 04-12 04-12 04-12 04-13 04-13 04-13 04-13 04-13 04-13 04-13 04-14 04-14 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 7237 7238 7239 7235 7236 7237 7238 7235 7238 7239 7240 7241 7242 7243 7244 7245 7246 7247 7248 7250 7248 7250 7248 7249 7250 7251 7252 7254 7255 7256 7257 7258 7254 7255 7256 7257 7258 7254 7255 7256 7257 7258 7253 DM F1 Pta 466,00 676,31 802,03 318,58 466,00 676,31 676,31 802,03 802,03 833,11 697,72 833,31 888,48 572,90 697,72 1 038,35 1 038,35 697,72 1 038,35 945,10 833,31 888,48 572,90 697,72 833,31 888,48 572,90 697,72 833,31 888,48 572,90 697,72 £ Bfrs/Lfrs Dkr  100 kg  Lit FF Dr 4 394,3 6 394,0 7 582,6 2 996,0 4 394,3 6394,0 6 394,0 7 582,6 7 582,6 7 886,2 6 527,9 7 296,7 8 331,3 5 016,5 6 527,9 9 750,8 9 750,8 6 527,9 9 750,8 8 935,2 7 296,7 8 331,3 5 016,5 6 527,9 7 296,7 8 331,3 5 016,5 6 527,9 7 296,7 8 331,3 5 016,5 6 527,9 £ Irl Esc 24. 12 . 90 Official Journal of the European Communities No L 361 / 15 I II Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece - Ireland Portugal 0406 90 29 0406 90 31 0406 90 33 0406 90 35 0406 90 37 ' 0406 90 39 0406 90 50 0406 90 61 0406 90 63 0406 90 69 0406 90 71 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 7254 7255 . 7256 7257 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7226 7227 7228 7229 DM F1 Pta 833,31 888,48 572,90 697,72 833,31 888,48 572,90 697,72 833,31 888,48 572,90 697,72 833,31 888,48 572,90 697,72 833,31 888,48 572,90 697,72 833,31 888,48 572,90 697,72 833,31 888,48 572,90 697,72 1 218,45 833,31 888,48 572,90 £ Bfrs/Lfrs ) Dkr  100 kg  Lit FF Dr 7 296,7 8 331,3 5 016,5 6 527,9 7 296,7 8 331,3 5 016,5 6 527,9 7 296,7 8 331,3 5 016,5 6 527,9 7 296,7 8 331,3 5 016,5 6 527,9 7 296,7 8 331,3 5 016,5 6 527,9 7 296,7 8 331,3 5 016,5 6 527,9 7 296,7 8 331,3 5 016,5 6 527,9 11 296,8 7 296,7 8 331,3 5 016,5 £ Irl Esc No L 361 / 16 Official Journal of the European Communities 24 . 12 . 90 I Positive \ Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal 0406 90 71 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 83 0406 90 85 0406 90 89 0406 90 91 0406 90 93 0406 90 97 04-8 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-8 04-8 7230 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7253 7254 7255 7256 7257 7258 7226 7231 7232 7226 7231 7232 7226 i DM F1 Pta 697,72 833,31 888,48 572,90 697,72 833,31 888,48 572,90 697,72 833,31 888,48 572,90 697,72 833,31 888,48 572,90 697,72 833,31 888,48 572,90 697,72 833,31 888,48 572,90 697,72 833,31 888,48 572,90 697,72 260,41 355,62 260,41 355,62 £ Bfrs/Lfrs Dkr  100 kg  Lit FF Dr 6 527,9 7 296,7 8 331,3 5 016,5 6 527,9 7 296,7 8 331,3 5 016,5 6 527,9 7 296,7 8 331,3 5 016,5 6 527,9 7 296,7 8 331,3 5 016,5 6 527,9 7 296,7 8 331,3 5 016,5 6 527,9 7 296,7 8 331,3 5 016,5 6 527,9 7 296,7 8 331,3 5 016,5 6 527,9 2 280,2 3 316,7 2 280,2 3 316,7 £ Irl Esc 24 . 12 . 90 Official Journal of the European Communities No L 361 / 17 \ Positive Negative I CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 0406 90 97 04-8 7228 888,48  100 kg  I 8 331,3 I 04-8 7230 697,72 6 527,9 \ 04-8 7232 I 355,62 3 316,7 \ 0406 90 99 04-8 7226   \ 04-8 7228 \ 888,48 8 331,3 \ 04-8 7230 Il 697,72 \ 6 527,9 04-8 7232 Il 355,62 \ 3 316,7 \ 2309 10 15 23-14 7553 Il\ 60,99 672,1 l 23-14 7554 IlI 121,98 1 344,3 \ 23-14 7555 III 182,97 2 016,4 23-14 7556 Il 228,71 2 520,5 23-14 7557 Il 256,15 \ 2 823,0 \ 23-14 7558 Il 274,45 3 024,6 23-14 7579 Il\ 106,50 \ 1 173,7 23-14 7580 II 213,00 2 347,3 l 23-14 7581 Il 319,50 3 521,0 23-14 7582 Il 399,37 4 401,3 \ 23-14 7583 I-I 447,29 \ 4 929,4 23-14 7584 Il 479,24 5 281,5 23-14 7885   l 2309 10 19 23-14 7553 II 60,99 l 672,1 23-14 7554 121,98 \ 1 344,3 \ 23-14 7555 182,97 2 016,4 23-14 7556 228,71 \ 2 520,5 \ 23-14 7557 II 256,15 2 823,0 | 23-14 7558 l 274,45 l 3 024,6 23-14 7579 Il 106,50 1 173,7 l  23-14 7580 Il 213,00 2 347,3 \ 23-14 7581 Il 319,50 3 521,0 23-14 7582 Il 399,37 4 401,3 23-14 7583 || 447,29 4 929,4 23-14 7584 \ 479,24 5 281,5 l 23-14 7885 I  \  l 2309 10 39 23-14 7553 I 60,99 672,1 l 23-14 7554 121,98 \ 1 344,3 23-14 7555 182,97 2 016,4 l 23-14 7556 \ 228,71 2 520,5 23-14 7557 \ 256,15 \ 2 823,0 23-14 7558 l 274,45 \ 3 024,6 \ 23-14 7579 \ 106,50 1 173,7 \ 23-14 7580 \ - 213,00 I 2 347,3 23-14 7581 \ 319,50 3 521,0 \ \ 23-14 7582 \ 399,37 l 4 401,3 l 23-14 7583 \ 447,29 \ 4 929,4 23-14 7584 \ 479,24 5 281,5 \ No L 361 / 18 Official Journal of the European Communities 24 . 12 . 90 I Positive \ Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr ' Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 2309 10 39 23-14 7885 I  100 kg  2309 10 59 23-14 7553 60,99 672,1 23-14 7554 \ 121,98 1 344,3 \ 23-14 7555 182,97 2 016,4 I 23-14 7556 I 228,71 2 520,5 23-14 7557 I 256,15 2 823,0 I 23-14 7558 I 274,45 3 024,6 23-14 7579 li 106,50 1 173,7 23-14 7580 213,00 2 347,3 23-14 7581 319,50 3 521,0 23-14 7582 l 399,37 4 401,3 I 23-14 7583 ||l 447,29 4 929,4 23-14 7584 li 479,24 5 281,5 I 23-14 7885 II   2309 10 70 23-14 7553 li 60,99 672,1 I 23-14 7554 121,98 1 344,3 23-14 7555 II\ 182,97 2 016,4 23-14 7556 li\ 228,71 2 520,5 23-14 7557 256,15 2 823,0 I 23-14 7558 Il 274,45 3 024,6 23-14 7579 106,50 1 173,7 23-14 7580 Il 213,00 2 347,3 I 23-14 7581 II 319,50 3 521,0 23-14 7582 399,37 4 401,3 23-14 7583 Il 447,29 4 929,4 23-14 7584 \ 479,24 5 281,5 I 23-14 7885  2309 90 35 23-14 7553 l 60,99 672,1 23-14 7554 \ 121,98 1 344,3 l 23-14 7555 l 182,97 2 016,4 23-14 7556 l 228,71 2 520,5 23-14 7557 \ 256,15 2 823,0 23-14 7558 \ 274,45 3 024,6 23-14 7579 \ 106,50 1 173,7 23-14 7580 213;00 2 347,3 23-14 7581 319,50 3 521,0 f 23-14 7582 399,37 4 401,3 l 23-14 7583 447,29 4 929,4 I 23-14 7584 479,24 5 281,5 I 23-14 7885   2309 90 39 23-14 7553 60,99 672,1 23-14 7554 121,98 1 344,3 23-14 7555 182,97 2 016,4 f 23-14 7556 228,71 2 520,5 \ 23-14 7557 256,15 2 823,0 24. 12 . 90 Official Journal of the European Communities No L 361/19 Positive \ Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 2309 90 39 23-14 7558 274,45  100 kg  3 024,6 I 23-14 7579 106,50 1 173,7 23-14 7580 213,00 2 347,3 1 23-14 7581 l \ 319,50 \ 3 521,0 23-14 7582 Il\ 399,37 4 401,3 \ l 23-14 7583 Il 447,29 \ 4 929,4 23-14 7584 \\ 479,24 5 281,5 23-14 7885 Il  \  2309 90 49 23-14 7553 Il 60,99 672,1 23-14 7554 II 121,98 1 344,3 23-14 7555 182,97 2 016,4 23-14 7556 Il 228,71 2 520,5 \ 23-14 7557 Il 256,15 2 823,0 23-14 7558 IlI 274,45 l 3 024,6 23-14 7579 106,50 1 173,7 \ 23-14 7580 \\ 213,00 2 347,3 23-14 7581 Il\ 319,50 3 521,0 \ 23-14 7582 li 399,37 4 401,3 \ 23-14 7583 Il 447,29 4 929,4 23-14 7584 Il\ 479,24 5 281,5 23-14 7885 IIl .   l 2309 90 59 23-14 7553 II 60,99 672,1 23-14 7554 || 121,98 1 344,3 23-14 7555 182,97 2 016,4 \ 23-14 7556 Il 228,71 \ 2 520,5 \ 23-14 7557 256,15 2 823,0 \ 23-14 7558 274,45 \ 3 024,6 \ 23-14 7579 Il 106,50 1 173,7 23-14 7580 Il 213,00 2 347,3 \ I 23-14 7581 Il 319,50 3 521,0 23-14 7582 Il 399,37 4 401,3 l 23-14 7583 447,29 4 929,4 23-14 7584 479,24 5 281,5 \ I 23-14 7885 Il   2309 90 70 23-14 7553 l 60,99 672,1 23-14 7554 I 121,98 1 344,3 l 23-14 7555 II 182,97 2 016,4 23-14 7556 228,71 \ 2 520,5 23-14 7557 256,15 \ 2 823,0 \ 23-14 7558 274,45 3 024,6 23-14 7579 106,50 1 173,7 \ 23-14 7580 I 213,00 2 347,3 23-14 7581 \ 319,50 l 3 521,0 l 23-14 7582 l 399,37 \ 4401,3 23-14 7583 \ 447,29 \ 4 929,4 \ No L 361 /20 Official Journal of the European Communities 24 . 12 . 90 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal 1 DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2309 90 70 23-14 23-14 7584 7885 479,24  100 kg  5 281,5  % milk fat/100 kg product  I a b 10,414 11,368 108,5 119,0  °/o non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  c 5,729 50,2 \  % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  d 6,502 58,7 I  °/o non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  e 0,521 4,6 r o/o sucrose/100 kg product  I f 1,279 5,4 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404 , the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. 24 . 12 . 90 Official Journal of the European Communities No L 361 /21 PART 6 » SECTORWINE Monetary compensatory amounts lll Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands FI Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 2204 21 25 22-5 7431 O 140,6 22-5 7432 (2) . 140,6 22-5 7434 (l) 6,1 22-5 7587 (2) 140,6 22-5 7588 (l) 6,1 2204 21 29 22-6 7438 (2) 98,5 22-6 7439 O 98,5 22-6 7441 O 6,1 22-6 7589 (2) 98,5 22-6 7590 (') 6,1 2204 21 35 22-8 7449 (2) 140,6 22-8 7451 C) 6,1 22-8 7591 (J) 140,6 22-8 7592 (') 6,1 2204 21 39 22-9 7455 (2) 98,5 22-9 7457 (l) 6,1 22-9 7593 (J) 98,5 22-9 7594 (') 6,1 2204 29 10 22-3 7426 O 6,1 2204 29 25 22-11 7478 (2) 140,6 22-11 7479 O 140,6 22-11 7480 (2) 140,6 22-11 7481 (2) 140,6 22-11 7483 C) 6,1 22-11 7595 O 140,6 22-11 7596 C) 6,1 r -- 2204 29 29 22-12 7487 (2) 98,5 22-12 7488 (2) 98,5 22-12 7490 O 6,1 22-12 7597 f) 98,5 22-12 7598 O 6,1 2204 29 35 22-14 7498 (2) 140,6 22-14 7499 (2) 140,6 22-14 7518 O 6,1 22-14 7599 (2) 140,6 No L 361 /22 Official Journal of the European Communities 24. 12 . 90 I \ Positive Negative I CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland .Portugal I \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2204 29 35 22-14 7614 C) 6,1 , 2204 29 39 22-15 22-15 22-15 22-15 7524 7526 7618 7619 C) C) 98,5 6,1 98,5 6,1 0) % vol/hl (2) hi 24 . 12 . 90 No L 361 /23Official Journal of the European Communities PART 7 SECTOR SUGAR Monetary compensatory amounts \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-6 17-7 17-7 7334 7335 7334 7335 7334 7335 7334 7335 7337 7340 7340 C) C) C) o 108,05 108,05 108,05 108,05 108,05 108,05 108,05 108,05 127,93 127,93 127,93  100 kg  447,6 447,6 447,6 447,6 447,6 447,6 447,6 447,6 537,3 537,3 537,3 1702 30 10 1702 40 10 1702 60 10 1702 60 90 1702 90 30 1702 90 60 1702 90 71 1702 90 90 2106 90 30 2106 90 59 17-7 17-7 17-7 17-10 17-10 17-10 17-7 17-11 17-11 17-11 17-12 17-10 17-10 17-8 21-5 21-6 21-6 21-6 7340 7340 7340 7345 7346 7347 7340 7349 7350 7351 7353 7345 7346 7347 7419 7423 7424 7425 0 0 0 o C) C) 0 o o O 0 o 0 110,77 110,77 110,77 1,279 1,279 1,279 110,77 1,279 1,279 1,279 1,279 1,279 1,279 1,279 110,77 1,279 1,279 1,279  100 kg of dry matter  - % sucrose content and 100 kg net   100 kg of dry matter  - % sucrose content and 100 kg net   100 kg of dry matter  - Vo sucrose content and 100 kg net  537,3 537,3 537,3 5,373 5,373 5,373 537,3 5,373 5,373 5,373 5,373 5,373 5,373 5,373 537,3 5,373 5,373 5,373 No L 361 /24 Official Journal of the European Communities 24. 12 . 90 (1) Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). (2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (5) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 1970, p. 1 ) in the case of exports . 24 . 12 . 90 Official Journal of the European Communities No L 361 /25 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts \ Positive .......... \ Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 90 1806 31 00 1806 32 10 1806 32 90 1806 90 11 1806 90 19 17-1 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 18-1 18-1 18-1 18-1 18-2 18-1 18-4 18-5 18-5 18-4 18-1 # * * * * 7632 * 7632 * * # * * 7832 * * 585,18 625,24 828,36 585,18 625,24 828,36  100 kg  5 281,6 5 882,2 8 316,4 870,9 1 319,3 5 281,6 5 882,2 8 316,4 870,9 1 319,3 1 345,2 1 345,2 1 418,2 No L 361 /26 Official Journal of the European Communities 24 . 12 . 90 \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal \ DM F1 Pta £ Bfrs/Lfrs Dkr lit FF Dr £ Irl Esc 1806 90 31 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 18-1 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 * * » 7632 * * * *  » # *  * * * * 7633 . 7634 * * * «  # 6585 7585 6586 7586 * * 7001 7002 7003 7004 7635 7636 7637 7642   100 kg  1 219,7 1 449,6 1 805,6 2 155,5 ' 24 . 12 . 90 Official Journal of the European Communities No L 361 /27 I \ Positive Negative I CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 2905 44 11 I  100 kg  I I 2905 44 19 Il\\   \ 2905 44 91 li \   2905 44 99 li   \ 3505 10 10 \\   3505 10 90 li   \ \ 3823 60 11 \\  \  3823 60 19 II  \  3823 60 91 li  ' \ \ 3823 60 99 lili   \  Il 7001 \\  \  _ Il 7002 Il _  ¢ \ l  7003 li   l  7004 \    7005  \   7006    7007 li\  \  \  7008 II   \  7009   _ 7010 \\   \ l  Il 7011 Il  l  \  7012    7013 ||\    7015 li\  \   1 7016 Il    Il 7017   I  7020  739,4 l _ 7021 \  855,5  7022 l  \ 957,0 \ \  Il 7023 II  l 1 053,7 l l  Il 7024 I  1 189,1 l  7025 \  799,2  \ 7026 I  915,3  \ 7027 l  1 016,8 \ \  7028 \  1 113,5  \ 7029 .  1 248,9 l  l 7030 \  867,0 l  I 7031 \  983,1  I 7032 l  \ 1 084,6 \  I 7033 I  1 181,3 l  I 7035 I  \ 940,4  I 7036 \  1 056,5 '  I 7037  1 158,0 l  I 7040  2 218,3 l \ 7041 2 334,4 l No L 361 /28 Official Journal of the European Communities 24. 12 . 90 \ \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 7042 \ I I  100 kg  2 435,9  7043 \  2 532,6  Il 7044 Il  2 668,0  7045 Il  2 278,1  Il 7046 II  \ 2 394,2  |1 7047 IlIl  2 495,7  7048 II  * 2 592,4  7049 IlIl  2 727,8  Il 7050 II  2 345,9  Il 7051 IlIl  I 2 462,0  7052 Il  2 563,5  7053 II  2 660,2  Il 7055 II  2 419,3  Il 7056 Il  2 535,4  \\ 7057  l 2 636,9  II 7060  l 3 961,2  Il 7061 466,52 4 077,3  7062 Il 490,70 4 178,8  7063 513,73 \ 4 275,5  Il 7064 Il 545,97 \ 4 410,9  II 7065 li  4 021,0  II 7066 482,70 4 137,1  7067 li 506,88 \ 4 238,6  II 7068 liIl 529,91 4 335,3  \\ 7069 II 562,15 4 470,7  7070 li 473,47 \ 4 088,8  II 7071 501,10 4 204,9  7072 II 525,28 4 306,4  II 7073 \\ 548,31 4 403,1  7075 493,33 4 162,2  7076 520,96 4 278,3  II 7077 545,14 4 379,8  \\ 7080 Il 854,36 &gt; 7711,1  li 7081 li 881,99 7 827,2  II 7082 906,17 7 928,7  II 7083 II 929,20 8 025,4  li 7084 961,44 8 160,8  II 7085 . 870,54 7 770,9  \\ 7086 898,17 7 887,0  II 7087 922,35 7 988,5  II 7088 945,38 8 085,2 ,  7090 888,94 7 838,7  II 7091 Il 916,57 \ 7 954,8  7092 940,75 8 056,3  \\ 7095 liI 908,80 7 912,1 24 . 12. 90 Official Journal of the European Communities No L 361 /29 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 7096 936,43 I  100 kg  8 028,2  II 7100 (1)\ \    II 7101 0)    II 7102 e&gt; \   7103 e&gt;    7104 C)  718,7  7105 e&gt;    7106 o  \   \ 7107 0) \    7108 o    \ 7109 o  778,5  \ 7110 o  \   7111 C)    7112 C)    7113 0  710,9  \ 7115 C) 7 ­   7116 C)    7117 C) 687,6  7120 e&gt; \ 1 008,4  II 7121 e&gt; 1 124,5  II 7122 C) 1 226,0  II 7123 C) 1 322,7  II 7124 0) 1 458,1  II 7125 o 1 068,2  li 7126 /i \ 1 184,3  li 7127 C) ' 1 285,8  II 7128 (') 1 382,5  7129 C) 1 517,9  ' 7130 o 1 136,0  7131 o 1 252,1  7132 O l 1 353,6  7133 C) l 1 450,3  \\ 7135 (') 1 209,4  \ 7136 o 1 325,5  l 7137 C) .I 1 427,0  7140 (') l 2 487,3  7141 o 2 603,4  l 7142 O  2 704,9  \ 7143 C) 2 801,6  l 7144 C) l 2 937,0  \ 7145 C) 2 547,1  \ 7146 C) 2 663,2 ,  7147 C)  2 764,7  7148 C) 2 861,4  7149 C)  2 996,8 No L 361 /30 Official Journal of the European Communities 24 . 12 . 90 \ Positive \ Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Ut France FF Greece Dr Ireland £ Irl Portugal Esc  7150 7151 7152 7153 7155 7156 7157 7160 7161 7162 7163 7164 7165 7166 7167 7168 7169 7170 7171 7172 7173 7175 7176 7177 7180 7181 7182 7183 7185 7186 7187 7188 7190 7191 7192 7195 7196 7200 7201 7202 7203 7204 7205 7206 7207 C) 0 C) 0 0 C) 0) C) o o 0) 0) C) o C) o (l) o o o o o o O o o o o o /1\ o C) o (l) o 0) o o (l) 0 o /1\ C) C) 464,59 492,22 516,40 539,43 571,67 480,77 508,40 532,58 555,61 587,85 499,17 526,80 550,98 574,01 519,03 546,66 570,84 880,06 907,69 931,87 954,90 896,24 923,87 948,05 971,08 914,64 942,27 966,45 934,50 962,13 i  100 kg  2 614,9 2 731,0 2 832,5 2 929,2 2 688,3 2 804,4 2 905,9 4 230,2 4 346,3 4 447,8 4 544,5 4 679,9 4 290,0 4 406,1 4 507,6 4 604,3 4 739,7 4 357,8 4 473,9 4 575,4 4 672,1 4 431,2 4 547,3 4 648,8 7 980,1 8 096,2 8 197,7 8 294,4 8 039,9 8 156,0 8 257,5 8 354,2 8 107,7 8 223,8 8 325,3 8 181,1 8 297,2 1 810,2 1 926,3 2 027,8 2 124,5 2 259,9 1 870,0 1 986,1 2 087,6 ¢ 24 . 12 . 90 Official Journal of the European Communities No L 361 /31 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands pl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy lit France FF Greece Dr Ireland £ Irl Portugal Esc 7208 C)  100 kg  2 184,3  li 7209 C)  2 319,7  \ 7210 ( 1 )  1 937,8 ,  7211 C)  2 053,9  \ 7212 (')  2 155,4  \ 7213 0  - 2 252,1  7215 C)  2 011,2  \ 7216 o \  2 127,3  7217 0  2 228,8  \ 7220 o  2 084,6  7221 C) l  2 200,7  \ 7260 C) 466,88 4 288,0  l 7261 C) 494,51 ¢ 4 404,1  \ 7262 o 518,69 4 505,6  7263 C) 541,72 4 602,3  \ 7264 C) 573,96 4 737,7 _ 7265 C) 483,06 4 347,8  7266 0) 510,69 4 463,9  Il 7267 (l) 534,87 4 565,4 _ II 7268 O 557,90 4 662,1  || 7269 o 590,14 4 797,5  || 7270 C) 501,46 4 415,6  || 7271 o \ 529,09 4 531,7  \\ 7272 (') 553,27 4 633,2  II 7273 C) 576,30 4 729,9  7275 C) 521,32 4 489,0  li 7276 C) 548,95 4 605,1 _ li 7300 o '  2 410,5 ¢  Il 7301 o  2 526,6  Il 7302 C)  2 628,1  Il 7303 O  2 724,8  7304 o  2 860,2  II 7305 C&gt; I  2 470,3  II 7306 o  2 586,4  \ 7307 0)  2 687,9  l 7308 C)  2 784,6  \\ 7309 0  2 920,0  7310 C)  2 538,1  l 7311 o  2 654,2  7312 O  2 755,7  7313 0)  2 852,4  7315 C)  2 611,5  \ 7316 C)  2 727,6 _ \ 7317 e&gt;  2 829,1  7320 C)  2 684,9 24. 12. 90No L 361 /32 Official Journal of the European Communities \ Positive \ Il Negative \ CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy lit France FF Greece Dr Ireland ' £ Irl Portugal Esc 7321 C) || I  100 kg I 2 801,0  7360 0 Il 501,15 \ \ 4 646,7 1 7361 C) 528,78 4762,8 7362 o Il 552,96 \ 4 864,3  7363 C) Il 575,99 4 961,0  7364 o 608,23 \ 5 096,4  7365 C) Il 517,33 1 4 706,5  \ 7366 C) Il 544,96 \ 4 822,6  7367 C) Il 569,14 \ 4 924,1  7368 o Il 592,17 \ 5 020,8  7369 o 624,41 5 156,2  \ 7370 0 Il 535,73 \ 4 774,3  7371 C) 563,36 l 4 890,4  \ 7372 C) Il 587,54 4 991,9  7373 Il 610,57 5 088,6  7375 C) Il 555,59 \ 4 847,7 ¢  7376 (') 583,22 \ 4 963,8  7378 C) Il 575,45 4 921,1  l 7400 C)  3 004,7  7401 o  l 3 120,8  7402 C)  3 222,3  7403 0) Il  \ 3 319,0  7404 C)  3 454,4  7405 0)  3 064,5  7406 Il  l 3 180,6  l 7407 o Il  l 3 282,1  7408 C) Il  3 378,8  7409 C) Il  l 3 514,2  7410 o Il  3 132,3  7411 C) Il  3 248,4  7412 o  l 3 349,9  7413 C) Il  l 3 446,6  7415 C)  3 205,7  \ 7416 C) Il  \ 3 321,8  7417 C)  3 423,3  \ 7420 o  3 279,1  7421 C)  3 395,2  7460 C) Il 529,57 l 4 952,6  \ 7461 C) 557,20 5 068,7  7462 C) 581,38 5 170,2  7463 C) Il 604,41 5 266,9  7464 (') Il 636,65 5 402,3  7465 C) Il 545,75 5 012,4  7466 C) Il 573,38 \ 5 128,5  7467 C) II 597,56 \ 5 230,0 No L 361/3324 . 12 . 90 Official Journal of the European Communities I I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ ; Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 7468 C) 620,59  100 kg  5 326,7  li 7470 C) 564,15 5 080,2  Il 7471 C) 591,78 5 196,3  7472 0 615,96 5 297,8 _ 7475 C) 584,01 5 153,6  li 7476 0 611,64 5 269,7  7500 0)  3 473,4  li 7501 C)  3 589,5  l 7502 0)  3 691,0  l 7503 0  3 787,7  li 7504 C) 474,34 3 923,1 _ \ 7505 C)  l 3 533,2  7506 (!)  3 649,3 ,  li 7507 C)  3 750,8  li 7508 o  l 3 847,5  7509 C) 49b,52 3 982,9  li 7510 C)  3 601,0  li 7511 C)  \ 3 717,1  Il 7512 C)  3 818,6  Il 7513 o 476,68 l 3 915,3  li 7515 C) , ¢  3 674,4  7516 C)  3 790,5  7517 0) 473,51 3 892,0 _ II 7520 0  3 747,8 li 7521 0) 469,19 l 3 863,9 _ li 75,60 551,72 5 226,6  li 7561 C) 602,75 5 554,0  || 7562 0) 603,53 5 444,2 _ 7563 0) I 626,56 l 5 540,9  II 7564 C) 658,80 5 676,3  7565 (') 567,90 5 286,4  7566 C) 595,53 \ 5 402,5  Il 7567 619,71 5 504,0 ¢ _ \ 7568 0) 642,74 5 600,7  \ 7570 (!) 586,30 5 354,2  7571 n\ 613,93 5 470,3  7572 0 638,11 5 571,8  l 7575 o 606,16 5 427,6  7576 O 633,79 5 543,7  l 7600 C) 541,04 5 241,5  7601 o 568,67 5 357,6  l 7602 /1 \ 592,85 5 459,1  7603 C) 615,88 5 555,8  7604 C) 648,12 l 5 691,2  \ 7605 e&gt; 557,22 5 361,3 No L 361 /34 Official Journal of the European Communities 24 . 12 . 90 li Positive \ Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 7606 C) 584,85 - 100 kg  5 417,4  7607 C) \ 609,03 5 518,9  7608 (') 632,06 5 615,6  7609 C) 664,30 5 751,0  7610 o 575,62 5 369,1  7611 C) 603,25 5 485,2  \\ 7612 C) l 627,43 5 586,7  li 7613 C) 650,46 5 683,4  7615 (') 595,48 5 442,5  7616 C) I 623,11 5 558,6  7620 o 615,34 5 515,9  7700 0 607,90 6 042,5  li 7701 (') 635,53 6 158,6  II 7702 C) 659,71 6 260,1  7703 0 682,74 - 6 356,8  li 7705 0 624,08 6 102,3  \\ 7706 C) 651,71 6 218,4  li 7707 (') 675,89 6 319,9  7708 o 698,92 6 416,6  li 7710 0) 642,48 6 170,1  li 7711 C) 670,11 6 286,2  7712 o \ 694,29 6 387,7  li 7715 C) \ 662,34 6 243,5  l 7716 o l 689,97 6 359,6  7720 o 539,74 5649,7  7721 C) 567,37 5 765,8  li 7722 o l 591,55 5 867,3  7723 0 I 614,58 5 964,0  li 7725 o 555,92 5 709,5  I 7726 o 583,55 5 825,6  l 7727 0) 607,73 5 927,1  \ 7728 C) 630,76 6 023,8  7730 C) 574,32 5 777,3  7731 (l) 601,95 5 893,4  7732 C) 626,13 5 994,9  l 7735 0 594,18 5 850,7  7736 C) 621,81 5 966,8  \ 7740 C) \ 693,96 7 263,9  \ 7741 o 721,59 7 380,0  \ 7742 C) 745,77 7 481,5  7745 (') 710,14 7 323,7  7746 C) 737,77 7 439,8  7747 C) 761,95 7 541,3  7750 C) 728,54 7 391,5  7751 0 \ 756,17 7 507,6 24. 12 . 90 Official Journal of the European Communities No L 361 /35 I \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta .United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I 7758 I  100 kg   \\ 7759 li   \  7760 o 848,17 \ 8 878,1  7761 C) 875,80 \ 8 994,2  \\ 7762 O \ 899,98 9 095,7  7765 C) 864,35 8 937,9 \  Il 7766 C) 891,98 9 054,0  Il 7768 _ \ 1 013,8  7769 \\\  1 129,9  7770 C) 882,75 \ 9 005,7  7771 0 910,38 9 121,8  7778  l 2 492,7 _ 7779 \\  \ 2 608,8  7780 (') 1 002,38 10 492,3 \  7781 0 \ 1 030,01 10 608,4 l  7785 C) 1 018,56 10 552,1  7786 C) 1 046,19 \ 10 668,2 \  Il 7788 513,19 4 235,6  7789 540,82 4 351,7  \\ 7798 0)  \ '   7799 0    7800 1 217,17 10 985,6 \  7801 1 244,80 11 101,7 _ 7802 Il 1 268,98 11 203,2  Il 7805 1 233,35 11 045,4  7806 1 260,98 11 161,5  7807 1 285,16 I 11 263,0  7808 0)  1 282,8  7809 0  1 398,9 l  7810 ' 1 251,75 11 113,2 l  Il 7811 I 1 279,38 11 229,3 l  7818 0  2 761,7 l  7819 O  2 877,8  \ 7820 C) 1 242,87 11 254,6 \  l 7821 o 1 270,50 11 370,7 l _ I 7822 0 1 294,68 11 472,2 l  I 7825 C) 1 259,05 11 314,4  l 7826 0) 1 286,68 11 430,5  \ 7827 C) 1 310,86 11 532,0 l  I 7828 0 538,89 4 504,6  I 7829 C) 566,52 4 620,7  I 7830 C) 1 277,45 11 382,2  I 7831 C) 1 305,08 \ 11 498,3 \  I 7838 (') 541,18 \ 4 562,4 I  \ 7840 0)   Official Journal of the European Communities 24 . 12 . 90No L 361 /36 \ \ Positive 1 Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 7841 o II L  100 kg   \ 7842 o Il  755,7  7843 0 Il  \ 852,4  li 7844 (')  987,8  \ 7845 o  \   I 7846 0  \ 714,0  \ 7847 O Il  \ 815,5  7848 0  912,2   I 7849 C) Il  1 047,6  I 7850 o Il    \ 7851 0 Il  781,8  I 7852 (')  883,3  I 7853 0 Il  \ 980,0  I 7855 C)  \ 739,1  I 7856 C)  855,2  I 7857 C)  \ 956,7  I 7858 (')  812,5  I 7859 C)  , 928,6  \ 7860 0  \ 896,8  7861 0 Il  \ 1 012,9  I 7862 0 Il  \ 1 114,4  \ 7863 0  1 211,1  \ 7864 C)   1 346,5  1 7865 o  956,6  \ 7866 C)  \ 1 072,7  I 7867 C)   l 1 174,2 . '  l 7868 C) Il  1 270,9  7869 C) Il  1 406,3  7870 o  l 1 024,4  l 7871 C) _ \ 1 140,5  \ 7872 o  ' \ 1 242,0  I 7873 0  1 338,7  I 7875 C) Il l 1 097,8  \ 7876 o  1 213,9  \ 7877 C) _ 1 315,4  \ 7878 C) Il  1 171,2  \ 7879 C)  \ 1 287,3  \ 7900 C) \ \ 1 255,5  \ 7901 C) .  1 371,6  \ 7902 o  1 473,1  \ 7903 C)  \ 1 569,8  I 7904 o Il  \ 1 705,2  \ 7905 C)  1 315,3  7906 (')  1 431,4  7907 C)  ' \ 1 532,9 24 . 12 . 90 Official Journal of the European Communities No L 361 /37 Positive \ Negative I CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pu United Kingdom £ Belgium/ Luxem ­ bourg &lt; Bfrs/Lfrt Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  7908 7909 7910 7911 7912 7913 7915 7916 7917 7918 7919 7940 7941 7942 7943 7944 7945 7946 7947 7948 7949 7950 7951 7952 7953 7955 7956 7957 7958 7959 7960 7961 7962 7963 7964 7965 7966 7967 7968 7969 7970 7971 7972 7973 7975 0) o (') 0 C) C) o o o o o C) 0) o o (') o o o o o o C) o C) o C) C) C) o C) C) C) C) 0 C) 0 C) (') C) o (J)   100 kg   1 629,6 1 765,0 1 383,1 1 499,2 1 600,7 1 697,4 1 456,5 1 572,6 1 674,1 1 529,9 1 646,0 1 793,6 1 909,7 2 011,2 2 107,9 2 243,3 1 853,4 1 969,5 2 071,0 2 167,7 2 303,1 1 921,2 2 037,3 2 138,8 2 235,5 1 994,6 2 110,7 2 212,2 2 068,0 2 184,1 2 600,7 2 716,8 2 818,3 2 915,0 3 050,4 2 660,5 2 776,6 2 878,1 2 974,8 3 110,2 2 728,3 2 844,4 2 945,9 3 042,6 2 801,7 No L 361 /38 Official Journal of the European Communities 24. 12 . 90 1 Positive \ Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain V Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  7976 7977 7978 7979 7980 7981 7982 7983 7984 7985 7986 7987 7988 7990 7991 7992 7995 7996 C) 0 0) o 0 C) O 0) C) o C) 0 C) (l) C) C) C) 492,61 476,55 471,92 467,60  100 kg  2 917,8 3 019,3 2 875,1 2 991,2 4 035,5 4 151,6 4 253,1 4 349,8 4 485,2 4 095,3 4 211,4 4 312,9 4 409,6 4 163,1 4 279,2 4 380,7 4 236,5 4 352,6 Amounts to be deducted _ 51xx 12,79 127,0  \ 52xx \ 27,03 268,4  53xx l 43,24 429,5  l 54xx \ 59,77 593,7  \ 55xx 85,24 846,6  l 56xx 123,60 1 227,6  l 570x 191,79 1 904,9  571x II 191,79 1 904,9  \ 572x \ 268,50 l 2 666,8  l 573x II 268,50 2 666,8  \ 574x II 345,21 3 428,7  || 5750 345,21 3 428,7  5751 \ 345,21 3 428,7  l 5760 421,93 4 190,7  Il 5761 421,93 l 4 190,7  \ 5762 \ L 421,93 4 190,7  Il 5765 \ 421,93 - 4 190,7  Il 5766 421,93 l 4 190,7  5770 \ 421,93 4 190,7  5771 421,93 4 190,7  Il 5780 II 498,64 4 952,6  || 5781 498,64 4 952,6  \ 5785 498,64 4 952,6  \ 5786 \ 498,64 I 4 952,6 24 . 12 . 90 Official Journal of the European Communities No L 361 /39 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  579x 5808 5809 5818 5819 582x 5830 5831 5838 584x 585x 586x 587x 590x 591x 594x 595x 596x 597x 598x 599x 12,79 12,79 12,79 12,79 12,79 12,79 12,79 12,79 27,03 27,03 27,03 43,24 43,24 59,77 59,77 85,24 85,24 123,60 123,60 191,79 191,79  100 kg  127,0 127,0 127,0 127,0 127,0 127,0 127,0 127,0 268,4 268,4 268.4 429.5 429.5 593,7 593,7 846.6 846,6 1 227,6 1 227,6 1 904,9 1 904,9 * Amounts to be deducted - 61xx 9,87 94,6  \ 62xx li 20,86 l 199,9  li 63xx !! 33,37 l 319,9  64xx 46,12 442,2  li 65xx 65,77 l 630,6 l  li 66xx 95,37 914,3  Il 670x Il 147,99 1 418,8 ,  67 lx 147,99 1 418,8 l  \\ 672x 207,19 1 986,3  Il 673x III 207,19 1 986,3  II 674x 266,39 l 2 553,8  6750 266,39 2 553,8  Il 6751 266,39 2 553,8  II 6760 325,58 3 121,3  l 6761 325,58 l 3 121,3  6762 325,58 l 3 121,3  6765 325,58 \ 3 121,3 _ l 6766 325,58 3 121,3  6770 325,58 3 121,3  6771 1 325,58 l 3 121,3  6780 384,78 I 3 688,8 N Official Journal of the European Communities 24 . 12 . 90No L 361 /40 \ \ Positive \ I Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  6781 6785 6786 679x 6808 6809 6818 6819 682x 6830 6831 6838 684x 685x 686x 687x 690x 691x 694x 695x 696x 697x 698x 699x 384,78 384,78 384,78 9,87 9,87 9,87 9,87 9,87 9,87 9,87 9,87 20,86 20,86 20,86 33,37 33,37 46,12 46,12 65,77 65,77 95,37 95,37 147,99 147,99  100 kg  3 688,8 3 688,8 3 688,8 94,6 94,6 94,6 94,6 94,6 94,6 94,6 94,6 199,9 199,9 199,9 319,9 319,9 442,2 442.2 630,6 630,6 914.3 914,3 1 418,8 1 418,8 (*) If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 122, 14 . 5 . 1990, p. 48) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of mictose. Note : In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. 24 . 12 . 90 Official Journal of the European Communities No L 361 /41 ANNEX II Monetary coefficients Products Member States I I Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal 1,010 1,175 0,973  Milk and milk products   1,057     1,175  0,979  Pigmeat l-ll I --- l-l I-II-I  Sugar   1,027     ' 1,042  0,987   Cereals   1,027     1,042  0,983  Eggs and poultry and albumins   1,022     1,097    Wine  \\Il   1,010 II   Processed products (Regulation II IlII (EEC) No 3033/80): li IIII IIII  to be applied to charges   1,057     1,175  0,979   to be applied to refunds : IIII IlIIII  cereals   1,027    ,  1,042  0,983  milk   1,057     1,175  0,979  sugar   1,027     1,042  0,987  Jams and marmalades II li l IIII (Regulation (EEC) No 426/86) l-l--I -l \ . -- I I --!-I --I  _  Olive oil sector I-I-I |-1 I I No L 361 /42 Official Journal of the European Communities 24. 12. 90 ANNEX III Adjustments to be made pursuant to Article 6 ( 1 ) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance A Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85, monetary compensatory amounts fixed in advance from 24 December 1990 onwards are in the cases indicated below to De multi ­ plied by the coefficients shown : Member State Sector concerned Coefficient Applicable to imports andexports carried out from Greece Cereals Sugar Beef and veal Pigmeat Poultrymeat and eggs Milk and milk products Olive oil Wine 0,390502 0,390502 0,319423 0 0 0,319423 0 0 The beginning of the 1991 /92 marketing year for the sectors con ­ cerned